Fourth Court of Appeals
                                  San Antonio, Texas
                                      September 25, 2019

                                     No. 04-19-00568-CV

                                     John Brad OSBURN,
                                          Appellant

                                               v.

                                        Scott BAKER,
                                           Appellee

                 From the 451st Judicial District Court, Kendall County, Texas
                                    Trial Court No. 18-144
                         Honorable Kirsten Cohoon, Judge Presiding


                                        ORDER

       On September 18, 2019, after the trial court reporter filed a notification of late record,
this court ordered appellant to provide written proof that appellant has requested a reporter’s
record and that either (1) the reporter’s fee has been paid or arrangements have been made to pay
the reporter’s fee; or (2) appellant is entitled to appeal without paying the reporter’s fee.
Appellant responded on September 23, 2019, and asserted that this case is on appeal from a
motion for summary judgment and that no reporter’s record was created at the summary
judgment hearing. Appellant further responded that he did not request a reporter’s record. On
September 13, 2019, the trial court clerk filed the clerk’s record. In light of the foregoing, we
ORDER that appellant’s brief is due no later than thirty days from the date of this order.



                                                    _________________________________
                                                    Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of September, 2019.


                                                    ___________________________________
                                                    Luz Estrada,
                                                    Chief Deputy Clerk